 


109 HR 1019 IH: To modify the boundary of the Casa Grande Ruins National Monument, and for other purposes.
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1019 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Renzi introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To modify the boundary of the Casa Grande Ruins National Monument, and for other purposes. 
 
 
1.Casa grande ruins boundary adjustment 
(a)Short titleThis section may be cited as the Casa Grande Ruins National Monument Boundary Modification Act of 2005. 
(b)Findings and purpose 
(1)FindingsCongress finds as follows: 
(A)Casa Grande Ruin Reservation was set aside on March 2, 1889, proclaimed as the Nation’s first archeological preserve on June 22, 1892, and redesignated as Casa Grande Ruins National Monument on August 3, 1918. 
(B)Casa Grande Ruins National Monument protects one of the finest architectural examples of 13th Century Hohokam culture in the American Southwest known to early Spanish explorers as the Great House. 
(C)Casa Grande is only part of the story of this ancient town that may have covered 2 square miles. 
(D)Recent surveys and research have determined that the area of the Great House and the village surrounding it extends beyond the current monument boundary. 
(2)PurposesThe purposes of this Act are as follows: 
(A)To modify the boundary of Casa Grande Ruins National Monument— 
(i)to protect newly discovered sites associated with the existing monument; 
(ii)to expand and extend our knowledge and understanding of the ancient Hohokam culture, a major influence in the development of the American Southwest; and 
(iii)to provide greater opportunities to visitors, researchers, and surrounding communities to understand and appreciate the contributions of this culture to the region. 
(B)To correct an unintentional trespass and allow for the widening and paving of the San Carlos Irrigation Project (Pima Lateral Canal) by transferring jurisdiction of approximately 3.75 acres of Federal land from the National Park Service to the Bureau of Indian Affairs.  
(C)To clarify ownership of land on the monument’s southwest boundary. 
(c)Boundary adjustment 
(1)In generalThe boundary of the Casa Grande Ruins National Monument is modified to include the approximately 257 acres, generally depicted on the map entitled 2004 Proposed Casa Grande Ruins Boundary Modification, numbered 303/80,018, and dated August 2004 (referred to in this section as the Map).  
(2)MapThe Map shall be on file and available for inspection in the appropriate offices of the National Park Service. 
(3)Administration of landsLands added to the monument by this subsection shall be administered by the Secretary as part of the monument in accordance with applicable laws and regulations. 
(d)Land Acquisition 
(1)In generalThe Secretary is authorized to acquire lands or interest in lands owned by the State of Arizona identified for such purpose on the Map for expansion of the boundaries of the Casa Grande Ruins National Monument. Identified lands owned by the State of Arizona or private landowners may be acquired only with the consent of the landowners, including the State of Arizona or private landowners, and in accordance with State and Federal law. Jurisdiction of lands identified on the Map that are under the jurisdiction of a Federal agency other than the Department of the Interior may be transferred to the Secretary with the consent of the head of the other Federal agency. 
(2)Lands describedThe lands on the Map include— 
(A)80 acres of privately owned land on the west boundary of the monument; 
(B)7.4 acres of Federal land, known as the Horvath Site, administered by the Bureau of Indian Affairs, located to the northeast of the monument; 
(C)3 parcels of land totaling 43.42 acres, owned by the Archeological Conservancy, located to the east of the monument; 
(D)4.5 acres of Federal land administered by the Bureau of Land Management, located on the southwest boundary of the Monument; and 
(E)126 acres of land owned by the State of Arizona, known as Adamsville, located 4 miles east of the monument. 
(3)CompensationAs consideration for the acquisition of State and private lands or interests in lands, the Secretary shall pay fair market value for such lands or shall convey to the State of Arizona and private land owners all or some interest in Federal land or any other asset of equal value within the State of Arizona, unless the lands or interests in lands are donated. 
(e)Transfer of land to BIAJurisdiction over the approximately 3.75 acres of Federal land identified for such purpose on the Map is hereby transferred from the National Park Service to the Bureau of Indian Affairs to allow for the widening and paving of the San Carlos Irrigation Project (Pima Lateral Canal). 
 
